Name: 2003/694/EC: Decision of the Representatives of the Governments of the Member States of 24 September 2003 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-10-08

 Avis juridique important|42003D06942003/694/EC: Decision of the Representatives of the Governments of the Member States of 24 September 2003 appointing a member of the Court of First Instance of the European Communities Official Journal L 254 , 08/10/2003 P. 0014 - 0014Decision of the Representatives of the Governments of the Member Statesof 24 September 2003appointing a member of the Court of First Instance of the European Communities(2003/694/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 224 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140 thereof,Whereas, pursuant to Articles 5 and 7, in conjunction with Article 47, of the Protocol on the Statute of the Court of Justice and following the resignation of Mr Koen LENAERTS, a member of the Court of First Instance should be appointed, for the remainder of his term of office, which runs until 31 August 2004,HAVE DECIDED AS FOLLOWS:Article 1Mr Franklin DEHOUSSE is hereby appointed a member of the Court of First Instance of the European Communities from 7 October 2003 until 31 August 2004.Article 2This Decision is published in the Official Journal of the European Union.Done at Brussels, 24 September 2003.The PresidentU. Vattani